Citation Nr: 1749338	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-25 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to service connection for voiding dysfunction/urinary frequency.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and/or service-connected musculoskeletal disabilities.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for hemorrhoids, to include as secondary to prescribed medications for service-connected disabilities.

12.  Entitlement to service connection for an upper gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for a lower gastrointestinal disability, claimed as irritable bowel syndrome, to include as due to Gulf War service.

14.  Entitlement to an initial compensable disability rating for bilateral pes planus and plantar fasciitis.

15.  Entitlement to an effective date prior to March 12, 2012 for the grant of service connection for asthma.

16.  Entitlement to an effective date prior to November 22, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2002 to June 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011, January 2012, October 2013, and October 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

These matters were remanded by the Board in June 2015.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the evidentiary record.

In the March 2012 claim, the Veteran stated he is seeking service connection for gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS).  The Veteran's contentions during the appeal period indicate a disability for which he is seeking service connection is manifested by upper gastrointestinal symptoms including a burning sensation in his throat, heartburn, difficulty swallowing, regurgitation, and vomiting, including vomiting blood.  The Veteran's contentions indicate he also seeks service connection for a disability manifested by lower gastrointestinal symptoms including abdominal pain, bloody stools, and frequent bowel movements.  Accordingly, the Board has characterized the issues as entitlement to service connection for an upper gastrointestinal disability, and for a lower gastrointestinal disability to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

Since the issuance of the November 2014 and October 2015 statements of the case, and the October 2014 supplemental statement of the case, VA treatment records and vocational rehabilitation records have been added to the evidentiary record.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ), and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the favorable actions herein, no unfair prejudice to the Veteran will result by adjudicating the merits of the right knee, left knee, and neck claims.

The issues of entitlement to service connection for hypertension, sleep apnea, hemorrhoids, an upper gastrointestinal disability, and a lower gastrointestinal disability; entitlement to an increased disability rating for bilateral pes planus and plantar fasciitis; entitlement to an earlier effective date for the grant of service connection for asthma; and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right knee, left knee, and neck disabilities are related to his military service.

2.  During the June 2016 hearing before the Board, the Veteran requested to withdraw his claims of entitlement to service connection for right and left ankle disabilities, right and left wrist disabilities, and voiding dysfunction/urinary frequency.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a right knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, a neck disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for withdrawal of the claim of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the claim of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the claim of entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the claim of entitlement to service connection for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the claim of entitlement to service connection for voiding dysfunction/urinary frequency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The medical evidence of record contains diagnoses of bilateral knee strain, and neck strain and cervical sprain.  See June 2014 Dr. J.M.D. letter opinion; July 2013 VA examination reports.  

The Board finds the second element under Shedden has also been met.  The Veteran contends his current bilateral knee and neck disabilities are related to his multiple combat tours in Iraq and Afghanistan.  The Veteran contends that long runs, stress positions, and crawling through mud, rain, sleet, etc. during training caused his knees to swell, which caused him to lose mobility and range of motion in his knees.  The Veteran also contends that he had to carry about 130 to 180 pounds in Afghanistan while marching over rocky terrain and up mountains, which also caused his knees to swell and lose mobility and strength, and also caused neck pain.  Finally, the Veteran contends that his multiple parachute jumps throughout service onto cement caused an extreme amount of abuse on his joints, and resulted in knee pain.  The Veteran has also testified that during one particular jump his parachute malfunctioned and did not fully deploy, causing him to land on his upper back and neck.  However, the Veteran contends he did not seek medical treatment during service for his knees or his neck because he was in combat situations, and because the custom of his elite unit was to only seek medical care for extreme or life-threatening injuries.  See, e.g., June 2016 videoconference hearing testimony; May 2012 Veteran statement (date statement first received by VA).

The Veteran's DD Form 214 confirms he served two tours in Iraq in Operation Iraqi Freedom, two tours in Afghanistan in Operation Enduring Freedom, and was awarded the Combat Infantryman Badge and the Parachutist Badge.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's available service treatment records and service personnel records do not document the Veteran's alleged injuries to his knees or neck during his active duty service, or the bilateral knee and neck pain and symptoms he alleges resulted from those injuries.  However, a lay witness is competent to testify as to what the witness has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds the evidence of record provides no reason to doubt the occurrence of the Veteran's alleged knee and neck injuries while serving in Iraq and Afghanistan.

As to the third element under Shedden, the Board finds the medical evidence of record is in relative equipoise.

During a July 2013 VA knee examination, the Veteran reported carrying 130 to 180 pounds over mountains and bad terrain during service, causing a lot of strain on his knees.  He also reported an accumulative injury on his knees due to all of his parachute jumps in service, and that he frequently experienced severe swelling and fluid on his knees.  The Veteran reported he has continued to experience pain and occasional swelling in his knees.  During a July 2013 VA neck examination, the Veteran reported that he was carrying a lot of weight during a parachute jump in service when he landed on his neck and upper back, and since then he has had problems with pain, stiffness, and moving his head to one side.  

After reviewing the evidentiary record, and interviewing and examining the Veteran, the July 2013 VA examiner opined that the Veteran's bilateral knee strain and cervical spine strain are less likely than not incurred in or caused by the Veteran's parachute jumping and/or infantry duties in service.  The VA examiner explained that although the Veteran could have had problems in his knees and neck since service, and in fact his parachute jumps put him at risk of having knee and neck problems, there is no documentation of any incident with the knees or neck during service, including a post-deployment questionnaire.  Further, there was no evidence of anatomic problems potentially caused by the jumps in the Veteran's x-rays.  Finally, the VA examiner opined she could not state the chronicity of the Veteran's current knee or neck problems, or how long the Veteran had been having them, because the first documentation of the knee problems was in 2008 with a normal x-ray in 2011, and the first documentation of a neck problem was in 2010 with a normal x-ray upon the July 2013 VA examination.

In June 2014, the Veteran underwent an independent medical examination with Dr. J.M.D. at Dauphin Orthopedics.  Dr. J.M.D. noted the Veteran's combat tours of duty, and the Veteran's report of at least two jumps during service in which he landed incorrectly, one of which was on his head and the other on his dorsal spine.  The Veteran reported he had pain in the neck ever since, with radiation down his arms.  Dr. J.M.D. noted the Veteran's report that his current knee condition is due to heavy activity during military service, and the Veteran's report he had to carry 100 to 150 pounds of equipment during his military deployments.  Dr. J.M.D. also noted the Veteran did enough jumps in service to receive the Parachutist Badge, and stated, "[I]t is reasonable to think he could develop knee problems from jumping."  

Dr. J.M.D. opined the mechanism of injury for the Veteran's knees and neck was repeated jumping from airplanes and repeated carrying of heavy equipment even while running, noting the Veteran was laboring in the extremely heavy physical demand level of 100 to 150 pounds of carried load while running, jumping, and hiking.  Dr. J.M.D. therefore opined it is as likely as not the Veteran's current cervical sprain and bilateral knee sprains are a result of his military service.  Dr. J.M.D. indicated he had not reviewed the Veteran's service treatment records or his separation examination report, which might be revealing, and that without those documents the date of onset of the disabilities appeared to be about six years after the Veteran's military service.

The Board finds the June 2014 letter opinion from Dr. J.M.D. is supportive of the Veteran's claims.  Dr. J.M.D. based his opinions on the Veteran's competent and credible reports of his bilateral knee and neck injuries and symptoms during and since his combat service.  The July 2013 VA examiner agreed the Veteran's in-service parachute jumps put him at risk for knee and neck disabilities, but appears to have based her negative nexus opinions solely on the lack of documentation of knee or neck injuries in the Veteran's service treatment records and medical records immediately following service.  Although Dr. J.M.D. indicated service treatment records would better indicate a date of onset, Dr. J.M.D. opined that the Veteran's current bilateral knee and neck disabilities are etiologically related to the circumstances of, and injuries sustained during, the Veteran's combat service.  

Further, the Board notes the Veteran has testified he did not seek medical treatment for his knees or neck immediately following his separation from service because he was focused on seeking treatment for his service-connected posttraumatic stress disorder (PTSD).  The Board finds the Veteran's VA treatment records corroborate the Veteran's statements.  Accordingly, given the Veteran's testimony that he did not complain of injuries and symptoms during service because they were incurred in combat, the Board's finding that the Veteran did sustain injuries to his knees and neck during service, and the Veteran's testimony regarding his delay in seeking treatment for his knees and neck following his separation from service, the Board affords more weight of probative value to the June 2014 opinions of Dr. J.M.D.

The Board finds there is medical evidence of record establishing a link between the Veteran's bilateral knee and neck injuries during his combat service and his current bilateral knee and neck disabilities.  Accordingly, the Board finds that grants of service connection are warranted for a right knee disability, left knee disability, and neck disability.

Withdrawals

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the June 2016 hearing before the Board, the Veteran testified that he wished to withdraw his claims of entitlement to service connection for right and left ankle disabilities, right and left wrist disabilities, and voiding dysfunction/urinary frequency.  This communication shows a clear desire on the Veteran's part to withdraw these issues from his appeal.  

As the Veteran has withdrawn the appeal as to the claims of entitlement to service connection for right and left ankle disabilities, right and left wrist disabilities, and voiding dysfunction/urinary frequency, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a neck disability is granted.

The appeal as to the claim of entitlement service connection for a right ankle disability is dismissed.

The appeal as to the claim of entitlement service connection for a left ankle disability is dismissed.

The appeal as to the claim of entitlement service connection for a right wrist disability is dismissed.

The appeal as to the claim of entitlement service connection for a left wrist disability is dismissed.

The appeal as to the claim of entitlement service connection for voiding dysfunction/urinary frequency is dismissed.



REMAND

Service Connection

The evidence of record indicates there are outstanding VA treatment records, to include the 2012 treatment records regarding complaints of hemorrhoids, a sleep study, and diagnoses of hypertension and irritable bowel syndrome (IBS) as referenced by the AOJ in the October 2013 rating decision.  The evidence of record indicates the Veteran has received treatment from VA Medical Centers (VAMC) in Providence, Rhode Island; Salisbury, North Carolina; Seattle, Washington; and San Diego, California.  See, e.g., October 2013 rating decision.  However, no treatment records from the San Diego VAMC are currently associated with the evidentiary record.  Full treatment records from the Providence VAMC are not of record, or full treatment records from the Seattle VAMC from March 2011 to present.  On remand, the AOJ should obtain all outstanding VA treatment records, to include any updated treatment records.

Further, the Veteran contends his current hypertension may be related to his service-connected PTSD, and/or pain due to his service-connected musculoskeletal disabilities.  See June 2016 videoconference hearing testimony.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims.

As discussed above, the evidence of record indicates the Veteran served combat tours of duty, including two in Iraq.  The Veteran contends that all of his claimed disabilities began during his active duty service, but that he did not seek treatment during service because he was in combat situations, and because the custom of his elite unit was to only seek medical care for extreme or life-threatening injuries.  The Veteran contends he has experienced symptoms since active duty service.  The evidence of record indicates hypertension, sleep apnea, hemorrhoids, GERD, and IBS have been diagnosed during the appeal period.  

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran VA examinations to determine the nature and etiology of any current hypertension, sleep apnea, hemorrhoids, an upper gastrointestinal disability, and a lower gastrointestinal disability.

Increased Rating

The Veteran was last afforded a VA examination of his feet in March 2011.  During the June 2016 hearing before the Board, the Veteran testified his feet have worsened in severity since that examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected bilateral pes planus and plantar fasciitis.

Earlier Effective Date for Service Connection for Asthma 

In a May 2009 rating decision, the AOJ denied entitlement to service connection for asthma.  In March 2012, the Veteran filed a claim to reopen.  In an October 2014 rating decision, the AOJ reopened and granted the claim of entitlement to service connection for asthma, effective March 12, 2012.

During the June 2016 hearing before the Board, the Veteran's representative contended the Veteran is entitled to an earlier effective date for the grant of service connection for asthma because there was clear and unmistakable error (CUE) in the May 2009 rating decision, as the October 2014 grant was based upon evidence that was of record at the time of the May 2009 rating decision.  The AOJ has not adjudicated this theory of entitlement in the first instance.  Accordingly, on remand the AOJ should adjudicate the contention of entitlement to an earlier effective date for service connection for asthma due to CUE in the May 2009 rating decision.

Earlier Effective Date for TDIU

On May 28, 2010, VA received a telephone call from the Veteran seeking to start a claim for an increased disability rating for PTSD, and to start a claim for individual unemployability.  See May 2010 Report of General Information.  In a January 2012 rating decision, the AOJ granted entitlement to a TDIU.  The AOJ assigned an effective date of November 22, 2011, finding the VA PTSD examination on that date provided the first evidence showing the Veteran was unable to procure and sustain gainful employment due to his service-connected mental health problems.

The Veteran contends he is entitled to an earlier effective date for the grant of a TDIU because he was unable to maintain employment since 2008 due to his PTSD, and his claim for TDIU was filed in May 2010.  See, e.g., June 2016 videoconference hearing testimony; May 2012 Veteran statement (date statement first received by VA).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) effective July 20, 2010, as the Veteran's combined disability rating was 80 percent, and his PTSD was 70 percent disabling.  See July 2011 rating decision.  Accordingly, the Veteran did not meet the schedular requirements for TDIU for the entire appeal period.

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As noted above, the Veteran contends he has been unable to work since 2008 due to his PTSD.  The Veteran contends he completed his law degree before his active duty service, and never completed his licensing or worked as an attorney.  See, e.g., November 2011 Veteran statement.  The evidence of record includes an April 2010 letter indicating the Veteran was deemed not medically qualified for a position as a Customs and Border Patrol agent due to his severe symptoms of PTSD.  See also July 2010 Customs and Border Patrol letter withdrawing tentative offer of employment).  A July 2011 decision by the Social Security Administration awarded disability benefits due to the Veteran's PTSD and depression, effective August 2008.  The evidence of record further indicates that despite concessions made to the Veteran due to his PTSD, he was unable to maintain full-time employment with the Veterans Benefits Administration after only a few weeks due to his PTSD symptoms.  See November 2011 statement from RO supervisor (with VA Form 21-4192).  Accordingly, the Board finds that remand for referral for consideration of an extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should obtain all outstanding VA treatment records, to include all records from the San Diego VAMC; complete treatment records from the Providence VAMC; complete treatment records from the Seattle VAMC from March 2011 to the present; and any updated treatment records dated from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension and sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that members of his unit began telling him he would gasp and stop breathing in this sleep around the time of his third combat tour, that he was having trouble sleeping and was never rested, and that he has experienced snoring and trouble breathing in his sleep since service. 

The examiner should specifically address the April 2012 and March 2015 statements from J.S., the Veteran's former significant other, regarding her observations from 2006 to 2011 of the Veteran's snoring, gasping, choking sounds, and that he would stop breathing in his sleep.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that in 2003 or 2004 the medical examiners did him a "favor" in service and kept testing him until they got a normal blood pressure reading so he could begin training for his elite unit, and so that he could be kept as mission-capable.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension manifested within a year of his separation from active duty service?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD and/or pain due to his service-connected musculoskeletal disabilities?

The examiner should specifically address the Veteran's contention that his anxiety in service, his anxiety attacks after service, and his pain levels after service have all contributed to his hypertension.  

The examiner should also address the Veteran's testimony that his doctors have mentioned his high blood pressure readings may have been secondary to pain, including back pain.

The examiner should also address the Veteran's testimony that when he would seek emergency treatment for an anxiety attack due to his PTSD the doctors would be concerned about his blood pressure, and his descriptions of sweating, feeling pressure, feeling like he was having a heart attack, a racing pulse, and passing out, but being unable to tell if these symptoms were due to his blood pressure or PTSD.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by his service-connected PTSD and/or pain due to his service-connected musculoskeletal disabilities?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

For all the opinions requested, the examiner should specifically consider the Veteran's contentions that he did not seek medical treatment for his symptoms during service because he was in combat situations, and because the custom of his elite unit was to only seek medical care for extreme or life-threatening injuries.  Further, the examiner should specifically consider the Veteran's contention that he did not seek medical treatment for his symptoms for a period following his separation from active duty service because at that time he was focused on seeking treatment for his severe PTSD symptoms.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hemorrhoids, an upper gastrointestinal disability, and a lower gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hemorrhoids were either incurred in, or are otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he began to bleed when going to the bathroom while in a combat zone during service, and that he has had problems with hemorrhoids ever since his active duty service.

The examiner should also address the Veteran's contention that his hemorrhoids may be related to straining to carry a 150 pound pack during service, and/or having to sit on ammunition crates or pieces of metal while going over dirt roads on patrols.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hemorrhoids were caused by his prescribed medications for his service-connected disabilities?

The examiner should specifically address the Veteran's testimony that his hemorrhoids may be related to the medications he is taking for pain, high blood pressure, and his psychiatric medications.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hemorrhoids are aggravated by his prescribed medications for his service-connected disabilities?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d) Please identify with specificity any upper gastrointestinal disabilities which are currently manifested, or which have been manifested at any time since March 2012.

The examiner should specifically discuss the diagnosis of GERD of record, as well as the Veteran's reported upper gastrointestinal symptoms.

e) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current upper gastrointestinal disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he has experienced a constant burning sensation in his throat, heartburn, difficulty swallowing, and regurgitation regularly since his third or fourth combat tour.

The examiner should also address the Veteran's contention that his upper gastrointestinal disability may be related to having to eat MREs very quickly during active duty service, having to eat local foods in Afghanistan, or having to cook in 40 gallon drums, and that he and other were vomiting constantly while on patrol/missions.

The examiner should also specifically address the March 2015 statement from J.S., the Veteran's former significant other, regarding her observations from 2006 to 2011 of the Veteran's ongoing trouble with his stomach, including daily heartburn, burning in his throat, and sometime vomiting blood.

f) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his lower gastrointestinal disability, claimed as IBS, is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;

3) A diagnosable chronic multisymptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner should address the Veteran's reported symptoms of bloody stools, needing to use the restroom five-to-six times per day, pain in the stomach and abdomen, and sometimes experiencing diarrhea while other times experiencing constipation.

g) If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

h) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The examiner should specifically address the Veteran's contentions that he has experienced these symptoms since about his third or fourth combat tour.  The examiner should also address the March 2015 statement from J.S., the Veteran's former significant other, regarding her observations from 2006 to 2011 that the Veteran needed to use the restroom five-to-six times per day.

For all the opinions requested, the examiner should specifically consider the Veteran's contentions that he did not seek medical treatment for his symptoms during service because he was in combat situations, and because the custom of his elite unit was to only seek medical care for extreme or life-threatening injuries.  Further, the examiner should specifically consider the Veteran's contention that he did not seek medical treatment for his symptoms for a period following his separation from active duty service because at that time he was focused on seeking treatment for his severe PTSD symptoms.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected feet disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

6. Refer the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU to Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

7. The AOJ should specifically adjudicate the contention the Veteran is entitled to an earlier effective date for the grant of service connection for asthma due to CUE in the May 2009 rating decision.  

8. Once the issue of entitlement to an earlier effective date for a TDIU has returned from the Director, Compensation Service, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


